By Judge Verbena M. Askew
On October 30, 1997, the jurors in the case of Clifford T. Harris v. William Haden and Betty’s Plumbing and Heating, Inc., # 21739-VA, returned a verdict in favor of the Plaintiff in the amount of $1,885.00. The Plaintiff made a Motion for Additur and/or New Trial. The Court instructed the parties to submit briefs in support of their positions. For the reasons stated below, the Court grants the Plaintiff’s Motion.
The Supreme Court has held that a jury verdict for the exact amount of plaintiffs medical and special damages is “inadequate as a matter of law, irrespective or whether those damages were controverted.” Bowers v. Sprouse, 254 Va. 428 (1997). The Court determined that a jury verdict for the exact amount of medical expenses and special damages indicates that “although the jury found the plaintiff was injured and had incurred special damages, the jury, for whatever reason, failed to compensate her for any other items of damage.” Id. In Bowers, the Court went on to say that the plaintiff in that case “certainly, at a minimum ... experienced pain, suffering, and inconvenience as a result of the defendant’s negligence and was entitled to compensation for diese elements of damage.” Id.
Considering Bowers and the facts of the present case, the Court has determined that additur in the amount of $1,000.00 sufficiently compensates the plaintiff for all elements of damage.
*107Accordingly, pursuant to Va. Code § 8.01-383.1(B), the Court orders additur in the amount of $1,000.00 and grants judgment for Plaintiff Clifford T. Harris for a total amount of $2,885.00.
The Defendant may accept the Court’s order to pay the additional amount or submit to a new trial. Either party may accept the additur under protest and have it reviewed on appeal.